Citation Nr: 9925874	
Decision Date: 09/10/99    Archive Date: 09/21/99

DOCKET NO.  94-00 426A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for additional disability of the right knee 
as the result of Department of Veterans Affairs 
hospitalization and treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel





INTRODUCTION

The veteran served on active duty from March 1968 to October 
1969.  He also had a period of active duty for training 
during July and August 1985.  In a July 1988 rating action 
the Department of Veterans Affairs (VA) Regional Office (RO), 
Louisville, Kentucky, denied entitlement to VA compensation 
for additional disability of the veteran's right knee under 
the provisions of 38 U.S.C.A. § 351 (now 38 U.S.C.A. § 1151) 
based on surgery performed at a VA medical center in October 
1981.  The veteran appealed from that decision.  In January 
1992 he was advised that action had been deferred on that 
issue pending appellate review in a decision by the United 
States Court of Appeals for Veterans Claims.  

In February 1993 the veteran's case was before the Board of 
Veterans' Appeals (Board) on the issues of service connection 
for a low back disability, service connection for nerve 
damage and entitlement to a rating in excess of 10 percent 
for a right inguinal hernia when the claimed benefits were 
denied.  The Board noted that the issue of entitlement to VA 
compensation for a right knee disability secondary to VA 
surgical treatment under 38 U.S.C.A. § 1151 had been 
deferred.  The veteran also later appealed for an earlier 
effective date for an increase in the evaluation for his 
service-connected psychiatric condition from 50 percent to 
100 percent.  The case was initially before the Board on that 
issue in February 1996 when it was remanded for further 
development.  The Board noted that the stay on the 
adjudication of claims for benefits under 38 U.S.C.A. § 1151 
had been lifted and the veteran's claim for those benefits 
was referred to the RO for appropriate action.  

The case was again before the Board on the earlier effective 
date question when entitlement to an earlier effective date 
for the 100 percent evaluation for the veteran's psychiatric 
condition was granted.  In December 1998 the veteran was sent 
a supplemental statement of the case on the question of 
entitlement to VA compensation under the provisions of 
38 U.S.C.A. § 1151 for additional disability of the right 
knee as a result of VA hospitalization and treatment.  The 
case is now before the Board for consideration of that 
question. 

REMAND

The record reflects that in a statement received in October 
1981 it was indicated that the veteran had sustained an on-
the-job injury consisting of a torn cartilage of his right 
knee while exiting from a truck.  

The RO received VA outpatient treatment records dated in 
August and September 1986 indicating that the veteran 
complained of his right knee aching and giving out during 
activities.  

In July 1987 the veteran submitted a claim for VA 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
additional disability of his right knee resulting from 
surgery at a VA hospital in October 1981.  

The RO thereafter received an April 1982 statement by Michael 
A. Grefer, M.D., indicating that he had seen the veteran in 
April 1982 with a history of an industrial injury in August 
1981.  It was indicated that as he stepped out of a truck he 
had a pop in his knee and began to experience pain.  It was 
noted that he had had surgery at a VA hospital in October 
1981 for a torn meniscus.  It was indicated that at the 
current time he continued to have a constant ache and pain of 
the right knee with numbness on the front part of the knee.  
It was stated that the knee was not very strong and some 
times gave way.  Various findings were recorded on 
examination including numbness over the anterior aspect of 
the knee with some pain medially.  Dr. Grefer stated that he 
believed the veteran continued to have some residuals of the 
meniscectomy.  

There was also a July 1986 statement by Dr. Grefer's office 
in which it was indicated that the veteran had been seen 
initially in April 1982 and had again been seen in December 
1983.  It was stated that Dr. Grefer felt that his problems 
were definitely a result of the medial meniscectomy that was 
performed at the VA medical center in October 1981.  There 
were also included copies of two office visits to Dr. Grefer 
dated in September and October 1986.  On the September 1986 
office visit it was indicated that the veteran had injured 
his knee when he hit a dash in an accident in August 1985.  
It was further indicated that in September 1984 he had 
injured the knee while getting off a tow.  It was stated that 
his knee looked relatively stable but it was felt he had some 
signs of an internal derangement of the knee, perhaps even 
more pathology associated with the meniscus.  Portions of the 
information contained in the office visit records are 
illegible and the office visit from December 1983 was not 
provided.  

In August 1987 the regional office received service 
department medical records reflecting that the veteran had 
been examined in February 1985.  Examination of the right 
knee was reported to be normal.

The RO thereafter received clinical records pertaining to the 
veteran's VA hospitalization in October 1981.  It was noted 
that he had stepped down from a truck about two months prior 
to admission and twisted his right knee.  Since that time he 
had had pain over the medial aspect of the knee.  He also 
reported a giving out and locking of the knee.  A partial 
medial meniscectomy of the right knee was performed.  The 
final diagnosis was bucket-handle tear of the medial meniscus 
of the right knee.  

The records also included VA outpatient treatment records 
dated in 1981 after the operation and in 1982 in which 
findings were made including a full range of motion of the 
right knee with medial quadriceps atrophy.  The veteran has 
not been afforded a VA examination for the purpose of 
determining the degree of severity of his right knee 
condition since the October 1981 surgery.

On the basis of the present record the Board is of the 
opinion that additional information would be desirable and 
the case is REMANDED for the following action:

1.  The RO should contact Dr. Grefer and 
ask that he provide legible copies of the 
April 1982, December 1983, and September 
and October 1986 office visits for the 
veteran's right knee condition.  Those 
records should then be associated with 
the claims file.

2.  The veteran should then be afforded a 
VA orthopedic examination for the purpose 
of determining the current nature and 
extent of his right knee disability.  All 
indicated special studies should be 
conducted and all findings reported in 
detail.  The examiner should express an 
opinion, to the extent possible, as to 
whether it is at least as likely as not 
that the veteran sustained any additional 
disability of his right knee as a result 
of the October 1981 VA hospitalization 
and surgery.  The claims file is to be 
made available to the examiner for review 
prior to conducting the examination, and 
the examination report should reflect 
that such a review was conducted.  

3.  The veteran's claim should then be 
reviewed by the RO.  If the denial is 
continued he and his representative 
should be sent a supplemental statement 
of the case and be afforded the 
appropriate time to respond.  

When the above action has been completed the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
until he receives further notice.

The purpose of this REMAND is to obtain clarifying 
information.  The Board intimates no opinion as to the 
disposition warranted in this case pending completion of the 
requested action.  


		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).




